Citation Nr: 0515743	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO. 04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound of the right chest area with a retained 
foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2004 the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the Montgomery, Alabama, RO.  The transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was injured during service when he was hit with a 
mortar shell on April 1970.   The evidence of record reflects 
that the veteran has a retained metallic density in the area 
of the wound.  An June 1971 RO decision granted service 
connection for a scar, residuals of a gunshot wound located 
in the right chest area, rated as noncompensable. 

In May 2003 the veteran filed a claim for an increased rating 
for a shell fragment wound located in the right chest area.  
At his August 2004 travel board hearing, the veteran stated 
that he experienced constant pain at the site of the shell 
fragment wound. 

A May 2003 private medical report reflects the veteran's 
complaint of constant pain from an old injury to the right 
shoulder area.
In July 2003, the veteran underwent a VA examination for 
scars. The veteran reported he had shrapnel removed at a 
field hospital following the service incident, but a 
subsequent x-ray revealed that shrapnel was still his chest. 
The veteran presented complaints of daily discomfort in the 
right posterior chest area. The diagnosis was a superficial 
shrapnel scar of the right posterior shoulder with no loss of 
function due to pain.  

In a September 2003 statement submitted by the veteran in 
support of his claim, he disputed the VA examiner's findings 
as inaccurate. He stated that he did in fact have discomfort 
in the scar area, especially when trying to sleep. However, 
he added that he had pain that radiated from the shrapnel 
imbedded in his chest, which caused the scar, rather than 
from the scar itself. The veteran reiterated these arguments 
in an April 2004 statement. In a May 2004 statement submitted 
on behalf of the veteran, his representative argued that the 
veteran's residuals of a shell fragment wound of the right 
chest area with a retained foreign body, should be evaluated 
under 38 C.F.R. § 4.56 (d)(1)(iii).

The Board notes that the veteran is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7805, with a 
noncompensable rating assigned based on no limitation of 
function.  The Board also notes that the veteran could 
potentially be rated under 38 C.F.R. § 4.118, Diagnostic Code 
7804, for a superficial scar that is painful on examination.

The Board finds that there is insufficient competent medical 
evidence of record to decide the claim.  There is, however, 
sufficient evidence to trigger VA's duty to provide the 
veteran with a new VA examination, which includes 
consideration of the veteran's shell fragment wound 
disability under the criteria set out in 38 C.F.R. § 4.56 and 
38 C.F.R. § 4.118, Diagnostic Code 7804.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004). 

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA). 

Accordingly, this case is REMANDED for the following action:

1.	The RO must comply with all VCAA 
notice and
assistance requirements. The RO should 
obtain from the veteran the names and 
addresses of all other medical care 
providers who treated him for residuals 
of a shell fragment wound of the right 
chest area with a retained foreign body 
since the veteran's discharge from active 
duty. After securing the necessary 
release(s), the RO should attempt to 
obtain those records identified by the 
veteran. 
  
2. Thereafter the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
severity 
of the residuals of a shell fragment wound 
of the right chest area with a retained 
foreign body. The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
a review of the claims file was made.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail. The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described. The physician should be 
requested to identify any objective 
evidence of pain or functional loss due to 
pain. The specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain. The physician should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups. If this is not feasible, 
the physician should so state. 

The examiner must identify all of the 
specific muscle groups, if any, are 
involved, and should specifically 
identify what functional abilities are 
affected. The examiner should comment as 
to whether the disability associated 
with any affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe. In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

The examiner should provide an opinion 
as to whether the veteran does, or does 
not, have pain on examination of the 
scar.

The examiner should provide a complete 
rationale for all opinions expressed. 
 
3. Thereafter, the RO should 
readjudicate the issue of entitlement to 
a compensable rating for residuals of a 
shell fragment wound of the right chest 
area with a retained foreign body under 
all potentially applicable provision of 
the Code of Federal Regulations.
 
4. If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2004 SOC. A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).



